Citation Nr: 0828257	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-38 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a TDIU.

The veteran requested that he be afforded a Travel Board 
hearing at that time.  He was scheduled for his hearing at 
the RO in Jackson, Mississippi, in August 2007.  However, in 
July 2007, the veteran withdrew in writing his request for a 
Board hearing.  Regulations provide that a veteran may 
withdraw a hearing request at any time before the date of the 
hearing.  See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  Service connection is in effect for post-operative 
excision of medial meniscus left knee symptomatic with 
osteoarthritis, evaluated as 20 percent disabling.  Service 
connection is not in effect for any other disability.  

2.  The veteran's service-connected disability is not shown 
to be of such severity so as to substantially preclude 
gainful employment.


CONCLUSIONS OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

Here, the RO sent correspondence in January 2006, March 2006 
and February 2007 that discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and satisfied the duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service treatment records and post-service 
treatment records.  Additionally, the veteran was afforded 
formal VA joints examinations in September 2005 and July 2006 
to assess the severity of his post-operative excision of 
medial meniscus left knee symptomatic with osteoarthritis, 
the only disability for which he has been granted service 
connection.

The Board acknowledges that the veteran has not undergone a 
VA examination that specifically addressed his TDIU claim by 
assessing whether any service-connected disability prohibits 
him from attaining or maintaining substantially gainful 
employment.  However, those considerations were contemplated 
in the previous September 2005 and July 2006 VA joints 
examinations.  Moreover, the veteran's only service-connected 
disability does not meet the rating-level requirements of 
38 C.F.R. § 4.16(a), and there is no other evidence that he 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
For these reasons, the Board concludes that the veteran's 
TDIU claim is not well grounded under 38 U.S.C. § 5107(a) and 
therefore does not trigger VA's duty to provide a separate 
examination for TDIU rating purposes.  See 38 U.S.C.A. § 
5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999).  

Further, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

Here, the veteran is service connected for post-operative 
excision of medial meniscus left knee symptomatic with 
osteoarthritis, evaluated as 20 percent disabling.  He has no 
other disabilities for which service connection has been 
granted.  The veteran therefore does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that although the veteran 
asserts that he is unable to work as a result of his service-
connected post-operative excision of medial meniscus left 
knee symptomatic with osteoarthritis, the competent evidence 
of record does not show that he is unemployable due to any 
service-connected disability.  

The record reflects that the veteran was last employed on a 
fulltime basis as a groundskeeper and that he retired from 
that position in September 2005 at the age of 84.  In his 
initial September 2005 TDIU claim and subsequent statements, 
the veteran asserted that he was unable to work because of 
his service-connected left knee disability.  However a May 
2006 statement from his former employer indicates that the 
veteran retired "due to an overall decline in health and 
having met the requirements for retirement."  There is no 
indication that the veteran has attempted to gain employment 
since his retirement.  

Parenthetically, the Board notes that in a January 2006 
letter, the VA asked the veteran to provide additional 
information pertinent to his TDIU claim by having his former 
employer fill out a VA Form 21-8940 and a VA Form 21-4192.  
However, the veteran has not complied with that request.  Nor 
has the veteran provided VA with any other information 
establishing that he has been unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability.  To the contrary, in an April 2006 
letter, the veteran expressly indicated that he had no other 
information or evidence to give VA to substantiate his TDIU 
claim.  Consequently, any additional information that may 
have been elicited in support of the veteran's claim has not 
been not obtained because of his failure to cooperate.  In 
this regard, the Board reminds the veteran that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

VA joints examinations conducted in September 2005 and July 
2006 reflect that the veteran began experiencing pain and 
instability in his left knee while serving in World War II, 
and that he underwent a left medial meniscectomy in 1943, 
which led to his discharge from active service.  During the 
VA joints examinations, the veteran complained of chronic 
left knee pain, stiffness, weakness, and swelling, with 
occasional flare ups.  The veteran denied any episodes of 
dislocation or subluxation of the left knee.  He also stated 
that he had not had surgery on his left knee since 1943 and 
denied any episodes of incapacitation requiring bed rest.  

At the time of the September 2005 VA examination, the veteran 
underwent X-ray evaluation of his left knee, which revealed 
advanced degenerative changes with osteoarthritis and loss of 
joint space.  However, there was no evidence of inflammatory 
arthritis or other related symptoms, such as fevers, chills, 
weight loss, nausea or vomiting.

Clinical evaluation during both the September 2005 and July 
2006 VA examinations revealed mild limitation of flexion and 
extension, with pain.  There was no evidence of effusion.  
While increased pain and decreased range of motion on 
repetitive use was noted at the time of the September 2005 
examination, it was not shown at the July 2006 VA 
examination.  Positive McMurray's test results were noted at 
the time of both examinations, while neurological evaluations 
were shown to be within normal limits.  With respect to the 
DeLuca provisions, both the September 2005 and July 2006 VA 
examiners noted that while flare ups of left knee pain could 
conceivably limit the veteran's ability to function, it was 
not feasible to express any of this in terms of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  

With regard to the impact of the veteran's left knee 
disability on his employment and daily living activities, it 
was noted at the time of the September 2005 VA examination 
that the veteran was still working, but that he was worried 
he would not be able to work much longer because his left 
knee pain was getting worse.  At that time, it was also noted 
that the veteran's left knee disability was interfering with 
his ability to get in and out of automobiles and chairs.  On 
examination in July 2006, the veteran stated that he was 
currently retired, but did not specifically address the 
impact of his left knee disability on his employment 
prospects.  He did state that he was no longer able to cut 
his grass or lift objects weighing more than 20 pounds due to 
his left knee problems.  Additionally, the veteran indicated 
that he had required a cane for mobility since 2001, and that 
he experienced significant amounts of pain whenever he 
walked.  

Other pertinent evidence of record includes a May 2006 
statement from the veteran's private primary care physician 
indicating that the veteran was unable to stand for any 
significant period of time due to problems he had with both 
legs.
Finally, the record reflects that in addition to his service-
connected left knee disability, the veteran is also receiving 
treatment for nonservice-connected disabilities, including 
coronary artery disease, diabetes mellitus, varicose veins, 
chronic venous statis of the left leg, reflux esophagitis, 
hypertension, chronic back pain, osteoarthritis of the hips, 
dizziness, and benign prostatic hypertrophy.  Those non-
service connected disabilities, however, are beyond the scope 
of consideration for entitlement to a TDIU rating under 38 
C.F.R. § 4.16(b).

Based on a thorough review of the record, the Board finds 
that the functional limitations imposed by the veteran's 
service-connected post-operative excision of medial meniscus 
left knee symptomatic with osteoarthritis does not preclude 
his performance of substantially gainful employment.  
Although the Board acknowledges the veteran's statements that 
his left knee problems led to his retirement from his 
groundskeeper position in September 2005, there is no 
objective evidence showing that it totally precludes him from 
attaining or maintaining gainful employment.  Indeed, the May 
2006 statement from his former employer revealed that the 
veteran retired at 84 "due to an overall decline in health 
and having met the requirements for retirement," with no 
indication that his service-connected left knee disability 
was a primary factor in ending his employment.  Additionally, 
the veteran has not provided any additional information that 
he is unable to obtain employment in a position which does 
not require prolonged standing or other exertion on his left 
knee.  Nor is there any evidence that he is unqualified for 
employment in a position which does not require him to be 
mobile.  In sum, there is no competent evidence of record 
showing that the veteran is unable to maintain substantially 
gainful employment due to the severity of his service-
connected disability.

The Board is sympathetic to the veteran's assertions 
regarding ongoing left knee problems, including difficulties 
with mobility.  Those problems, however, are reflected in his 
current 20 percent disability rating for post-operative 
excision of medial meniscus left knee symptomatic with 
osteoarthritis.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Additional difficulties with mobility, as indicated 
in the May 2006 statement from the veteran's private primary 
care physician and other post-treatment records, appear to be 
due to the veteran's advancing age and to problems affecting 
his right leg, for which he is not service connected, as well 
as other disabilities for which service connection also has 
not been established. Those factors, while potentially 
relevant to the veteran's overall employment prospects, are 
not valid for consideration in determining whether he is 
entitled to a TDIU rating.  As noted above, the central 
inquiry here is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad.  Consideration may be given to 
the veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose.  Moreover, although the 
veteran's left knee disability alone may cause some economic 
inadaptability, this also is taken into account in the 
assigned 20 percent disability evaluation for post-operative 
excision of medial meniscus left knee symptomatic with 
osteoarthritis.  In this case, there is no showing of total 
individual unemployability based solely on one the veteran's 
service-connected disability.

Based upon the foregoing, the Board concludes that the 
evidence does not demonstrate that the veteran's service-
connected post-operative excision of medial meniscus left 
knee symptomatic with osteoarthritis alone, when considered 
in association with his educational attainment and 
occupational background renders him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed on a full-time basis since September 2005, 
the preponderance of the evidence is against finding that his 
service-connected left knee disability resulted in his 
unemployability.   

The veteran asserts that he is unemployable due to his 
service-connected disability, but there is no competent 
evidence that it precludes him from obtaining or maintaining 
gainful employment.  The Board thus concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned disability evaluation of 20 
percent, the preponderance of the evidence is against his 
claim.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.


ORDER

Entitlement to a TDIU rating is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


